 



Exhibit 10(a)

SCHERING               


--------------------------------------------------------------------------------

      D. Geoffrey Shulman, CEO  
                                                 Schering AG DUSA
Pharmaceuticals, Inc.     181 University Avenue   Note: Certain portions of this
document have been marked Suite 1208   "[c.i.]” to indicate that confidential
treatment has been Toronto, Ontario M5H 3M7   requested for this confidential
information. The confidential     portions have been omitted and filed
separately with the Canada   Securities and Exchange Commission

                                  Your Ref   Your letter dated   Our Ref.
(please indicate when replying)   Telephone: +49-30-468 14707   Date        
RA/vB/ (1b2305-2)                         +49-30-468-1111   2001-09- 26        
    Telefax: +49-30-468 14086    

Dear Dr. Shulman:

We are writing in response to your correspondence dated July 26, 2001 and our
subsequent conversations concerning our proposal dated July 3, 2001. We believe,
as I am sure you do, that it is in our mutual interest to resolve certain issues
that have arisen with respect to the Marketing, Development and Supply Agreement
by and between Schering Aktiengesellschaft (“Schering”) and DUSA
Pharmaceuticals, Inc. (“DUSA”) dated November 22, 1999 (the “Agreement”).
Accordingly, we have set forth our proposals in the form of a letter agreement
below.

Capitalized terms used herein, that are not defined, shall have those meanings
ascribed to them in the Agreement unless their context clearly dictates
otherwise.



1.   Schering and Berlex Laboratories, Inc. (“Berlex”) recognize that at
Berlex’s request, DUSA had instructed its manufacturer of Applicators, North
Safety Products (“North”), to produce a lesser quantity of Applicators than had
been originally forecasted and ordered under the Agreement. DUSA represents that
this action has created a situation requiring the payment to North of
underutilization charges. Schering and Berlex are agreeable to compensate DUSA
for certain of these expenses incurred by DUSA as a result of this change order.
This sum is reflected in the amount specified in paragraph 6 below. DUSA agrees
that it shall [c.i.] for [c.i.] or [c.i.] or [c.i.] of any [c.i.] Schering or
Berlex resulting from [c.i.] of [c.i.] and [c.i.] pursuant to Sections 9.3 and
9.4 of the Agreement through and including the date of this letter. It is
further agreed that, except as stated immediately above, neither Schering nor
Berlex shall be responsible, in whole or in part, for any obligations DUSA may
have to its suppliers as a result of its ordering lesser quantities of supplies
and products than had been anticipated or agreed upon, including but not limited
to North, through and including the calendar year 2002.   2.   The parties agree
that the payments made by Schering to DUSA for all Initial Product ordered and
received through and including the date of this letter agreement, shall be
deemed to satisfy Schering’s payment obligation set forth in Section 10.6.1 of
the Agreement. For all purchase orders following the date of this letter, DUSA
shall invoice Schering for its full Cost of Goods under the terms of the
Agreement.

Postal address: Schering AG, D-13342 Berlin, Germany • For visitors:
Berlin-Wedding, Mollerstresse 175 • Cable: Scheringchernie Berlin • Internet

Executive board: Hubertus Erien (Chairman), Klaus Pohle (Vice-Chairman), Ulrich
Kòetlin, Lutz Lingnau, Gontor Stock • Chairman of the supervisory board:
Giuseppe Vita • Registered seal: Berlin • Trade register: AG Charlottenburg 93
HR9 283 • Commerzbank AG, Berlin, Account No. 108700600, Bank prefix No. 100 400
00 • BHF-Bank AG, Berlin, Account No. 70045224, Bank prefix No. 100 202 00 •
Deuteche Bank AG, Berlin, Account No. 2415008, Bank prefix No. 100 700 00

 



--------------------------------------------------------------------------------



 



SCHERING               


--------------------------------------------------------------------------------

              Address   Our Ref   Date   Page DUSA Pharmaceuticals   RA/vB/
(1b2305-2)   2001-09-26   2 Dr. Geoffrey Shulman      



3.   Effective as of the Execution Date, the Guaranty, the Security Agreement
and the Secured Line of Credit Promissory Note between Schering and DUSA, each
dated November 22, 1999, are deemed void and shall be of no force or effect and
all references thereto in the Agreement and in the Light Source Agreement by and
between Schering and DUSA (the “Light Source Agreement”) shall be deemed to have
been deleted.   4.   Schering and DUSA agree to cooperate on developing future
BLU-U® forecasts, with the intent that DUSA will maintain a reasonable inventory
of Light Sources in relation to the actual rate of BLU-U® placements at that
respective time. In addition, any excess inventory remaining at the end of each
half calendar year can be used by DUSA to fulfill Schering orders for the next
half calendar year, at DUSA’s discretion.   5.   DUSA shall continue to be
responsible for the supply of Collaboration Products pursuant to the terms and
conditions set forth in the Agreement. DUSA shall be relieved of its specific
obligation to use reasonable efforts to undertake the manufacture of the
Applicator itself or qualifying a second source of supply by the end of [c.i.],
as set forth in the penultimate sentence of Section 9.10.1 of the Agreement.
DUSA shall use its best efforts to qualify itself as the primary manufacturer
and supplier of the Initial Product within six (6) months following the date
North ceases production. Also, DUSA agrees to maintain a sufficient supply
safety stock of Collaboration Product during the period of time North ceases
production until the date DUSA commences full-scale production. DUSA shall be
obligated to qualify a second source of supply not later than [c.i.] following
the date Schering notifies DUSA that [c.i.] or more Kerasticks® have been [c.i.]
from [c.i.] during the preceding [c.i.] and that there have been at least [c.i.]
of growth. Notwithstanding any other provision of the Agreement or this letter
agreement to the contrary or otherwise, during the period prior to the
manufacture and continuing supply by DUSA of Initial Product in its own
manufacturing facility or in a successor third-party contractor’s facility (i.e.
other than North’s) for twelve (12) consecutive months, DUSA shall [c.i.] to
Schering for [c.i.], including, but not limited to, [c.i.], attributable to
DUSA’s failure to supply Schering’s requirements of Finished Product ordered
pursuant to Section 9.4 of the Agreement. Once such time period has lapsed the
provisions of Section 9.12.4 shall again apply.   6.   In consideration of the
foregoing, Schering agrees to pay to DUSA, not later than thirty (30) days
following the execution by DUSA of this letter agreement, as presented, the sum
of one million ($1,000,000) dollars.   7.   The Agreement shall hereby be deemed
amended solely to the extent necessary to comply with the terms set forth above.

 



--------------------------------------------------------------------------------



 



SCHERING               


--------------------------------------------------------------------------------

              Address   Our Ref   Date   Page DUSA Pharmaceuticals   RA/vB/
(1b2305-2)   2001-09-26   3 Dr. Geoffrey Shulman      

If you are in agreement with the above, please so indicate by signing both
original versions of this letter and have one original returned to Schering.

Sincerely,

Schering Aktiengesellschaft

        /s/ C. Zieler   /s/ U. Wollny Claus Zieler   Dr. Wollny Managing
Director   Project Manager Center of Dermatolody    

Agreed and Accepted:

Date:

/s/ Geoffrey Shulman            
DUSA Pharmaceuticals, Inc.
Geoffrey Shulman

 